In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00262-CV

IN THE MATTER OF N.S.                        §    On Appeal from

                                             §    County Court at Law No. 1

                                             §    of Wichita County (50576-LR-D)

                                             §    August 29, 2019

                                             §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Wade Birdwell__________________
                                           Justice Wade Birdwell